MEMORANDUM *
Defendant James W. Shamblin appeals his conviction for being a felon in posses*244sion of a firearm and ammunition in violation of 18 U.S.C. § 922(g)(1).
The extrinsic evidence received by the jury in this case does not warrant a new trial. The material was both ambiguous and cumulative. See Jeffries v. Wood, 114 F.3d 1484, 1491 (9th Cir.1997) (finding that whether material is “ambiguously phrased” or “merely cumulative” are factors that suggest the potential prejudice of the extrinsic evidence is diminished). The district court judge also gave a clear and thorough curative instruction to ameliorate any prejudice that may have resulted from the material. See Bayramoglu v. Estelle, 806 F.2d 880, 888 (9th Cir.1986) (“A timely instruction from the judge usually cures the prejudicial impact of evidence unless it is highly prejudicial or the instruction is clearly inadequate.”) (citation omitted).
There was sufficient evidence to support the verdict. In order to establish possession, “the government must produce evidence showing ownership, dominion, or control over the contraband itself or the premises or vehicle in which contraband is concealed.” United States v. Shirley, 884 F.2d 1130, 1134 (9th Cir.1989) (citation omitted). Drawing all reasonable inferences in favor of the government, a reasonable juror could have found that Shamblin exercised dominion and control over the truck in which the gun and ammunition were found.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.